Title: Guardian Accounts, 30 April 1764
From: Washington, George
To: 



[30 April 1764]




Mr John P: Custis

Dr





Sterlg

Curry




s. d.

£. s. d.


1763






Apl 30
To my order on Robt Cary Esqr. & Co. for the Contra Sterg Balle
£123.15.2




May 4
To ⅓ of £5.0.4—a Balle paid Colo. [Burwell] Bassett on acct of Lyonel Lyde Esqr.


1.13. 5


July
To ⅔ of 90 lbs. of Tobo paid Secretarys fees Recordg Estates acct &ca that is 60 lbs. @2d.


.10.  


Sept
To ½ of £24.7.9 paid Mr Macrae for their Tutors passage & Exps.


12. 3.10 1/2


Octr 24th
To Rudimans Grammer of Mr [John] Stretch


. 6.  


Novr 6
To Mr Bartholamew Dandridge for Sundries


1. 3. 0 1/2


1764






Jan. 16
To 1 pr of Silvr knee buckles of Mr [James] Craig


. 7. 6


Do
To 1 pr of Shoe & knee Do of Do for his boy






To Bryan Allison Taylors acct


10. 1.  



To ½ of Mr [Walter] Magowan their Tutors Levy & Tax—viz. 21 lbs. Tobo


. 2.  




To the above 21 lbs. of Tobo @ 2d


. 3. 6



To his Maid Moll—the ½ of her Levy & Tax


. 5. 6


Apl
To Books vizt the Preceptor 26/ Erasmus 3/9 Londn Vocabularry 2/6


1.12. 3



To Toys of Mr [James] Hubbard 7/6 To a blank book for Accts 3/3


.10. 9




£123.15.2
&
£ 28.18.10   


1764






Apl 30
To Balle carried to New Acct


429.17. 9




£123.15.2
&
£458.16. 7   



Contra

Cr





Sterlg

Curry


1763






Apl 29
By Balle of Acct pr Settlement with the Genl Court of this date
[£123.15.2]

£261.11. 8


May 4
By ⅓ of £33.11.3 recd of Colo. Bassett for Sundry horse Furniture sold him


11. 3. 9


Septr
By 300 Bushls of Oats from the Eastern shore—freight being paid by G. Washington


15.     



By Cash of Joseph Valentine


171. 1. 2




£123.15.2
&
£458.16. 7


  
  Miss Martha P: Custis
  
  Dr
  
 

  
  
  Sterlg
  
  Curry

 
  
  
  
  
  s.d.
  

1763






Apl
To Balle of your Acct settled with the Genl Court this day


£130.19. 2



To ⅓ of £5.0.4 paid Colo. Basset for Balle due Lyonel Lyde Esqr.


1.13. 5




To Colo. Bassets Bond upon Inte⟨rest⟩ ⟨mutilated 23⟩d of Apl 1763 for


212. 6.  



To Mr Barthw Dandridges & Bassets Bond Interest dated 23d of April 1763
£150.   





To Mrs [Joanna] McKenzie Milinary ⟨mutilated⟩


. 6. 6



To ⅓ of 90 lbs. of Tobo pd ⟨Secretarys fees⟩ Recordg Estate ⟨Acct &c.⟩ 30 lbs. @2d.


. 5.  



To ½ of £24.7.9 paid Mr [Allan] Macrae for ⟨their tutors⟩ passage & Expences


12. 3.10 1/2



To Mr Stretch for a Music Book


.10.  



To Mr [William] Prentis for 6 pr Gloves and ⟨mutilated⟩


.15.  



To the ½ of Mr Magowans ⟨their Tutors⟩ ⟨Levy & Tax⟩ viz. 21 lbs. Tobo & 2d.


. 5. 6



To the ½ of Maid Molls ⟨mutilated⟩ Do


. 5. 6



To Clarkes Corderius 3/9 A Blank Book for Accts 3/3 Toys 2/6


. 9. 6




£150. 0.0
&
£359.19. 5 1/2


1764






30 Apl
To Balle carried to New Acct
117. 6.7






£267. 6.7
&
£359.19. 5 1/2



Contra

Cr



1763






April
By Balle pr Acct Settled ⟨with the⟩ Genl Court in Apl last
£206.14.1




May
By 1 Years Interest of Wm Dandridges Bond


£ 22. 0. 5


Ditto
By Interest of Colo. Bassett ⟨mutilated⟩ Apl 23d 1763


212. 6.  


Do 4
By ⅓ of £33.11.3 recd of Colo. Bassett ⟨mutilated⟩ horse Furniture sold


11. 3. 9




By Interest recd of ⟨Barthw Dandridge⟩ April 23rd 1763


60.12. 6


1764






Apl
By Do of Mrs Mc⟨Kenzies⟩ Bond


10.16.   



By Mr Phil. W. Claiborne


14.     




£267. 6.7
&
270. 6. 2   



By Balle carried to New Acct


89.11. 3 1/2




£267. 6.7
&
359.19. 5 1/2


The Accts above are exact Copies of those settled by Commissioners appointed by the Genl Court—namely Peyton Randolph Esqr. & Jno. Mercer & Thos Everard Gentlemen the 30th of April 1764
